TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00546-CR


Warren Andrew Confer, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 02-677-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R


PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Keith S. Hampton, is ordered to tender a brief in this cause no later than June 25, 2004. 
No further extension of time will be granted.
It is ordered May 13, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish